Exhibit 7.1 Securities and Exchange Commission Gentlemen: We hereby confirm that the Board of Directors of ProGaming Platforms Corp. discussed the matters disclosed in the Form 8-K dated March 30, 2012, and we agree with the disclosures made in the filing relating to the restatement of the Company's financial statements for the year ended December 31, 2010. /s/ Yarel & Partners Yarel + Partners Certified Public Accountants Tel Aviv, Israel May 7, 2012 1 Whirl SI. TEL-AVIV 67U60 ISRAEL•6706Q VD.N-`D71 1 011)] 'In 1 FAX 972• 3 6883808 'vpn• TEL. 972-3-68133380 ''F.1.1 E-rnail:olficebkr-yarel.co.11 •weh site: www.vareL00.11
